DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26, September 2022 has been entered.

Claim Objections
Claim 16 objected to because of the following informalities: “two point” should be ––two points––.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US PGPub 2014/0370794, "Fukushima") in view of Tsuuzofu (JP 2002170795) and Williams et al. (US 6110025, "Williams").
Regarding claim 1, Fukushima teaches a polishing apparatus comprising: 
a polishing table (3) configured to support a polishing pad (2) having a polishing surface (2a, see fig. 1 and paragraph [0124]); 
a rotatable head body (top ring 1) having a pressing surface to press a substrate against the polishing surface (see paragraph [0132]); 
a retainer ring surrounding the pressing surface (40, see fig. 9) and rotatable together with the head body, the retainer ring being arranged to press the polishing surface (ring 40 is located at bottom of top ring, will press surface, see fig. 9, can rotate, see e.g. paragraph [0036]), the retainer ring having an inner diameter larger than a diameter of the substrate (inside diameter of the retaining ring 40 is larger than the diameter of the wafer W, see paragraph [0198]); 
a rotary ring secured to the retainer ring and rotatable together with the retainer ring (guide ring 112, see fig. 9 and paragraph [0155]); 
a stationary ring (pressure ring 200, see fig. 22 and paragraph [0235], load transmitted through 112 which rotates, see paragraphs [0157] and [0159]); and 
a plurality of local-load exerting devices each configured to apply a local load to the stationary ring (local load exerting mechanisms 110, see figs. 30A-30C and paragraph [0207]), 
wherein the dual local-load exerting devices include: 
dual pressing members comprising a first pressing member and a second pressing member coupled to the stationary ring, the first pressing member and the second pressing member being located on a linear line passing through the center of the retainer ring (each local load exerting mechanism 110 includes push rods 221, which are coupled to pressure ring 200, see paragraph [0238]; multiple members shown in figs. 30a-30c; 110c and 110b are two pressing members located on a line passing through the center, see fig. 30c);
and a first actuator and a second actuator coupled to the first pressing member and the second pressing member, respectively (load exerting mechanisms are actuated by air cylinders and actuators, see paragraphs [0254] and [0258]), 
the first pressing member is arranged at an upstream side of the retainer ring in a moving direction of the polishing surface, and the second pressing member is arranged at a downstream side of the retainer ring in the moving direction of the polishing surface (a variety of configurations are taught with load devices and their associated pressing members placed on both the upstream and downstream sides of the retainer ring, see figs. 30A-30C).
Fukushima does not teach that a single embodiment contains all of the various claimed elements in the described relationships (e.g. it does not explicitly teach that pressure ring 200 is located on guide ring 112), but it would have been obvious to a person having ordinary skill in the art at the time of the invention to create such an embodiment as doing so represents the combination of the various disclosed prior art elements according to the various disclosed methods in a fashion that would yield predictable results.
Fukushima also does not teach that the first pressing member is located at a position where the retainer ring is most separated away from the substrate to allow the first pressing member to press the polishing pad to apply a first local repulsive force of the polishing pad to a first local position of a periphery of the substrate, that the second pressing member is located at a position where the retainer ring and the substrate are in contact to allow the second pressing member to press the polishing pad to apply a second local repulsive force of the polishing pad to a second local position of the periphery of the substrate, or that the second local position is at a radial distance from an outermost edge of the substrate different from a radial distance of the first local position from an outermost edge of the substrate.
Stated more succinctly, Fukushima teaches all of the claimed structural elements except for the specific location of the pressing members and the use of a substrate of smaller diameter than the internal diameter of the retainer ring.
However, Williams teaches that a wafer contained in a retaining ring and having a smaller diameter than the internal diameter of the retaining ring will tend to orient itself against a contact point on the ring opposite that of the direction of movement of the substrate carrier (see Williams fig. 5 and col. 8 lines 27-49), or in other words: that the upstream side of the ring is a position where the retainer ring is most separated from the substrate and the downstream side is a position where the retainer ring is in contact with the substrate.
It would have been obvious to a person having ordinary skill in the art to combine this teaching from Williams with the teachings of Fukushima to produce a polishing apparatus wherein a first pressing member is located at a position where the retainer ring is most separated away from the substrate, and a second pressing member is located at a position where the retainer ring and the substrate are in contact, as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.
Further, Tsuuzofu teaches the concept of locating pressing members upstream (90), downstream (92), and on the remaining two sides relative to a moving direction of the polishing surface (94 and 96, see Tsuuzofu fig. 7).
Combining this teaching of proper location of pressing forces relative to polishing surface moving direction with the device of Fukushima would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so would allow enhanced control over pad deformation due to polishing pressures and consequently more even wafer polishing (see Tsuuzofu abstract).

Regarding claim 2, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 1, wherein the first pressing member is located at one side of a reference linear line, the second pressing member is located at other side of the reference linear line, the reference linear line passes through a center of the retainer ring and a center of the polishing table and the first pressing member and the second pressing member are arranged along the moving direction of the polishing surface (locating the pressing members 110 of Fukushima as taught by Tsuuzofu would result in their placement at the point where the axis lines shown in Fukushima fig. 30c intersect with ring 200, which would place upstream and downstream pressing members on either side of the vertical reference line and located on the line that is aligned with the moving direction of the polishing pad, see Fukushima fig. 30c).

Regarding claim 3, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 2 wherein the first pressing member and the second pressing member are located on the linear line perpendicular to the reference linear line and passing through the center of the retainer ring (locating the pressing members 110 of Fukushima as taught by Tsuuzofu would result in their placement on the line that is aligned with the moving direction of the polishing pad and perpendicular to the vertical reference line, see Fukushima fig. 30c).

Regarding claim 4, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 2, wherein the first pressing member is located within a range of 0° ± 90°, and the second pressing member is located within a range of 180° ± 90°, where one of two intersections of a linear line perpendicular to the reference linear line and passing through the center of the retainer ring and a peripheral edge of the retainer ring, located at an upstream side, is defined as an angle of 0 degrees, and the other intersection located at a downstream side is defined as an angle of 180 degrees, and one of two intersections of the reference linear line and the peripheral edge of the retainer ring, located at a center side of the polishing surface, is defined as an angle of 270 degrees, and the other intersection located at a peripheral side of the polishing surface is defined as an angle of 90 degrees 
(locating the pressing members 110 of Fukushima as taught by Tsuuzofu would result in their placement on the line that is aligned with the moving direction of the polishing pad and perpendicular to the vertical reference line, which is to say they would be positioned at 0º and 180º as defined by the claim. see Fukushima fig. 30c).

Regarding claim 5, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 4, wherein the first pressing member is located within a range of 0° ± 60°, and the second pressing member is located within a range of 180° ± 60° (locating the pressing members 110 of Fukushima as taught by Tsuuzofu would result in their placement on the line that is aligned with the moving direction of the polishing pad and perpendicular to the vertical reference line, which is to say they would be positioned at 0º and 180º as defined by the claim. see Fukushima fig. 30c). 

Regarding claim 6, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 5, wherein first pressing member is located within a range of 0° ± 30°, and the second pressing member is located within a range of 180° ± 30° (locating the pressing members 110 of Fukushima as taught by Tsuuzofu would result in their placement on the line that is aligned with the moving direction of the polishing pad and perpendicular to the vertical reference line, which is to say they would be positioned at 0º and 180º as defined by the claim. see Fukushima fig. 30c).

Regarding claim 7, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 1, further comprising: a controller configured to control an operation of the first actuator that regulates the local load applied from the first pressing member to the stationary ring and an operation of the second actuator that regulates the local load applied from the second pressing member to the stationary ring (Polishing controller 9 controls operations of local load exerting mechanisms 110, see paragraph [0115]; controls one or more local load exerting mechanisms 10, see paragraph [0215]).

Regarding claim 16, Fukushima in view of Tsuuzofu and Williams teaches the polishing apparatus according to claim 3, 
wherein the first pressing member and the second pressing member are only located on the linear line perpendicular to the reference linear line and passing through the center of the retainer ring, wherein the first pressing member and second pressing member are configured to apply pressure at two points on the retainer ring, where an edge of the substrate is closest to the retainer ring and where an edge of the substrate is furthest from the retainer ring during polishing (local load members exert a force only at specific positions, see Fukushima paragraph [0225]; local load members 110b and 110c of the combination of Fukushima, Tsuuzofu and Williams are located on a line passing through the center of the retaining ring parallel to the path of motion, which is perpendicular to the reference line orthogonal to travel, see Fukushima fig. 30c; Williams teaches that the upstream and downstream points will correspond to points where an edge of the substrate is closest to the retainer ring and where an edge of the substrate is furthest from the retainer ring during polishing, see Williams fig. 5 and col. 8 lines 27-49, meaning that the first and second pressing members will apply pressure at two points on the retainer ring: the most upstream point, which corresponds to the substrate being furthest from the retainer ring; and the most downstream point, which corresponds to the substrate being closest to the retainer ring).

Regarding claim 8, Fukushima teaches a method comprising: 
rotating a polishing table supporting a polishing pad (rotating a polishing table. see paragraph [0068], table supporting the polishing pad, see paragraph [0060]); 
pressing a substrate against a polishing surface of the polishing pad (holding substrate against polishing pad, see paragraph [0072]) with a pressing surface of a head body (membrane as pressing body, see paragraph [0014]), while rotating the head body (rotating the substrate holding device, see paragraph [0072]); 
pressing a retainer ring against the polishing surface while rotating the retainer ring together with the head body and the substrate, the retainer ring surrounding the substrate (pressing retaining ring against the surface while rotating retaining ring surrounding substrate, head body, and substrate, see paragraph [0058]), the retainer ring having an inner diameter larger than a diameter of the substrate (inside diameter of the retaining ring 40 is larger than the diameter of the wafer W, see paragraph [0198]); and 
polishing the substrate while rotating a rotary ring together with the retainer ring and applying a local load to a stationary ring (polishing while rotating, see paragraph [0058]; rotary ring 120 rotates with retainer ring 40 and load applied to stationary ring 200, see paragraph [0036]) from a first pressing member or a second pressing member (applying loads from multiple load exerting devices, see paragraph [0225])

The remaining limitations of claim 8 and the limitations of claims 9-13 describe the structure of the pressing head in regard to the specific locations of the pressing members, introduce the same structural limitations as were claims 1-7 and are rejected as obvious over Fukushima in view of Tsuuzofu and Williams for the reasons stated in the rejections of those claims.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima.
Regarding claim 14, Fukushima teaches a method comprising: 
rotating a polishing table supporting a polishing pad (rotating a polishing table. see paragraph [0068], table supporting the polishing pad, see paragraph [0060]); 
pressing a substrate against a polishing surface of the polishing pad (holding substrate against polishing pad, see paragraph [0072]) with a pressing surface of a head body (membrane as pressing body, see paragraph [0014]), while rotating the head body (rotating the substrate holding device, see paragraph [0072]); 
pressing a retainer ring against the polishing surface while rotating the retainer ring together with the head body and the substrate, the retainer ring surrounding the substrate (pressing retaining ring against the surface while rotating retaining ring surrounding substrate, head body, and substrate, see paragraph [0058]), the retainer ring having an inner diameter larger than a diameter of the substrate (inside diameter of the retaining ring 40 is larger than the diameter of the wafer W, see paragraph [0198]); and 
polishing the substrate while rotating a rotary ring together with the retainer ring and applying a local load to a stationary ring (polishing while rotating, see paragraph [0058]; rotary ring 120 rotates with retainer ring 40 and load applied to stationary ring 200, see paragraphs [0036], [0160], and [0235]) from a first pressing member or a second pressing member of dual pressing members consisting of the first pressing member and the second pressing member, the first pressing member and the second pressing member being located on a linear line passing through the center of the retainer ring, (multiple load exerting devices 110b and 110c, see paragraphs [0060] and [0061], located such that a line may be drawn that intersects both them and a center of the retainer ring), the rotary ring being secured to the retainer ring (112 attached to retaining ring, see fig. 9 and paragraph [0155]), the stationary ring being located on the rotary ring (load transmitted via both pressure ring 200, see paragraph [0235] and ring 112, which rotates, see paragraphs [0157] and [0159]), 
wherein the first pressing member is arranged at an upstream side of the retainer ring in a moving direction of the polishing surface, and the second pressing member is arranged at a downstream side of the retainer ring in the moving direction of the polishing surface (pressing member 110 may be located at 180º, which is defined as downstream side of the wafer, see Fukushima fig. 14 and paragraphs [0200]-[0201]; pressing member 110 may be located at 0º, see paragraph [0204]; and multiple pressing members may be used, see Fukushima paragraphs [0207] and [0208]). 
selecting either the first pressing member or the second pressing member to apply a local load to the stationary ring ("If a plurality of local load exerting mechanisms 110 are installed, it is possible to change the position of the local load by switching the local load exerting mechanism 110 to be operated from one to another," see paragraph [0212]).
Fukushima does not teach that a single embodiment contains all of the various claimed elements in the described relationships (e.g. it does not explicitly teach that pressure ring 200 is located on guide ring 112), but it would have been obvious to a person having ordinary skill in the art at the time of the invention to create such an embodiment as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 14 above, and further in view Tsuuzofu and Williams.
Regarding claim 15, Fukushima teaches the method of claim 14, but does not teach that
the first pressing member is located at a position where the retainer ring is most separated away from the substrate to allow the first pressing member to press the polishing pad to apply a first local repulsive force of the polishing pad to a first local position of a periphery of the substrate, and 
the second pressing member is located at a position where the retainer ring and the substrate are in contact to allow the second pressing member to press the polishing pad to apply a second local repulsive force of the polishing pad to a second local position of the periphery of the substrate, the second local position being at a radial distance from an outermost edge of the substrate different from a radial distance of the first local position from an outermost edge of the substrate.
However, Williams teaches that a wafer contained in a retaining ring and having a smaller diameter than the internal diameter of the retaining ring will tend to orient itself against a contact point on the ring opposite that of the direction of movement of the substrate carrier (see Williams fig. 5 and col. 8 lines 27-49), or in other words: that the upstream side of the ring is a position where the retainer ring is most separated from the substrate and the downstream side is a position where the retainer ring is in contact with the substrate.
It would have been obvious to a person having ordinary skill in the art to combine this teaching from Williams with the teachings of Fukushima to produce a polishing apparatus wherein a first pressing member is located at a position where the retainer ring is most separated away from the substrate, and a second pressing member is located at a position where the retainer ring and the substrate are in contact, as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.
Further, Tsuuzofu teaches the concept of locating pressing members upstream (90), downstream (92), and on the remaining two sides relative to a moving direction of the polishing surface (94 and 96, see Tsuuzofu fig. 7).
Combining this teaching of proper location of pressing forces relative to polishing surface moving direction with the device of Fukushima would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so would allow enhanced control over pad deformation due to polishing pressures and consequently more even wafer polishing (see Tsuuzofu abstract).
Such a combination would result in the first pressing member being located at a position upstream of the path of travel where the retainer ring is most separated away from the substrate to allow the first pressing member to press the polishing pad to apply a first local repulsive force of the polishing pad to a first local position of a periphery of the substrate, and the second pressing member being located at a position downstream of the path of travel where the retainer ring and the substrate are in contact to allow the second pressing member to press the polishing pad to apply a second local repulsive force of the polishing pad to a second local position of the periphery of the substrate, the second local position being at a radial distance from an outermost edge of the substrate different from a radial distance of the first local position from an outermost edge of the substrate.

Response to Arguments
Applicant's arguments filed 14 October, 2022 have been fully considered but they are not persuasive. Applicant argues that Fukushima fails to teach an arrangement of dual pressing members located on a linear line passing through the center of the retainer ring. However, Fukushima teaches an arrangement with four pressing members (see Fukushima fig. 30c), wherein two sets (110B and 110C; 110A and 110D) of dual pressing members exist such that a linear line may be drawn passing through both pressing members and the center of the retaining ring. That there are more than two pressing members does not alter the fact that Fukushima teaches the claimed elements. Furthermore, that same embodiment of Fukushima shows two pressing members (110c and 110d) located at the downstream side of the retainer ring and two pressing members (110a and 110b) located at the upstream side. 
Furthermore, Williams shows specifically that the wafer will be closest to the retaining ring at the most upstream point and furthest from the retaining ring at the most downstream point (see Williams fig. 5). This is not the same as arguing that it contacts at the entire downstream side. Because applicant’s arguments misconstrue the art as cited in the rejection, they are unpersuasive.
As described in more detail in the rejections provided above, Fukushima teaches all the claimed structure except the specific location of the pressing members relative to a substrate having a smaller diameter than an inner diameter of the retaining ring. Tsuuzofu and Williams are relied on to provide teachings of an advantageous configuration for pressing members (Tsuuzofu) and the dynamics of polishing on a substrate having a smaller diameter than an inner diameter of the retaining ring (Williams). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723